Citation Nr: 0819128	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  99-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active service from April 1973 to December 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2003, July 2004, and June 
2006, the Board remanded the claim for additional 
development.  

Jurisdiction over the veteran's claims files has been 
transferred to the RO in Oakland, California.  


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service or to any incident of active duty.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has post-traumatic stress 
disorder as a result of a sexual assault during service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim 
is based on inservice personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post- 
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).  

The veteran's service records and service medical records 
show the following: the veteran was absent without leave 
(AWOL) on two occasions in July and August of 1973, with 
another AWOL period running 101 days, from August to November 
of 1973; the veteran received treatment for psychiatric 
symptoms, to include suicidal thoughts and complaints of 
anxiety, in December 1973; the impression was hysterical 
personality disorder, EPTS (exited prior to service); the 
veteran was deemed to be unsuitable for service and was 
discharged; the veteran's separation examination report, 
dated in December 1973, shows that his psychiatric condition 
was clinically evaluated as normal; there are no official 
reports of an assault, nor do service or service medical 
records contain any notation of an assault.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1975 and 2000.  
This evidence shows that the veteran has been afforded a wide 
variety of psychiatric diagnoses, to include PTSD, bipolar 
disorder, major depression, dysthymia, generalized anxiety 
disorder, ETOH (alcohol abuse), and personality disorders.  
The Board notes that a number of the PTSD diagnoses indicate 
that it is related to a childhood history of sexual and 
physical abuse, however, a few reports link PTSD to the 
veteran's alleged sexual assault during service.  See e.g., 
VA examination report, dated in July 1998.  Decisions of the 
Social Security Administration, dated in July 1996 and August 
2000, shows that the SSA determined that the veteran was 
disabled as of September 1995, with a primary diagnosis of 
affective mood disorder.  The Board further notes that VA has 
denied claims for service connection for acquired psychiatric 
conditions other than PTSD in final and unappealed decisions 
dated in 1985, 1989, and 1995.  

A statement from the veteran's mother, dated in March 2005, 
asserts that the veteran began displaying psychiatric 
symptoms upon separation from service, and that he told her 
that he had been sexually assaulted during service.  

The Board initially finds that the veteran is not a credible 
historian.  A review of the veteran's statements shows that 
he asserts that within a few weeks of beginning his service, 
he was sexually assaulted by a petty officer one night while 
in training.  He asserts that his periods of being AWOL were 
the result of psychiatric symptoms from his sexual assault.  
See veteran's stressor statement, dated in August 2003.

However, the veteran's service records include a memorandum, 
dated in January 1974,  which notes "in-service homosexual 
activity," "that he "was an admitted homosexual," and 
states that, "On 8 August 1973 subject was interrogated by 
NIS (Naval Intelligence Service) in August 1973 at the 
request of Hospital Corps School after admitting to inservice 
homosexual acts.  Subject further stated that he should be 
discharged from the Navy."  This memorandum shows that the 
veteran stated that he participated in consensual homosexual 
activity during service, and that during service he never 
alleged that he was sexually assaulted.  The veteran has 
never attempted to explain these statements.  This memorandum 
is also consistent with the post-service medical evidence, 
which contains many notations of the veteran's homosexuality.  
This evidence, which includes contemporaneous statements made 
by the veteran that weigh against his claim, also weighs 
against a finding of credibility.  See Caluza v. Brown, 7 
Vet. App. 498, 512 (1995) (statements made by a claimant made 
"contemporaneously" (during or shortly after service) may be 
more probative that statements made many years later).  The 
Board further notes that the claims files contain a number of 
VA and non-VA reports, dated between 1975 and 1996, which 
show that the veteran repeatedly gave a history of childhood 
sexual abuse.  A number of these reports also show that he 
discussed his military service in a fairly detailed manner.  
However, none of these reports show that he ever asserted 
that he was sexually assaulted during service.  In fact, the 
earliest evidence in the medical reports of the alleged 
inservice sexual assault is found in a January 1998 VA 
hospital report.  Finally, the Board notes that its 
determination is consistent with notations in a VA hospital 
report, covering treatment between May and June of 1987.  
This report indicates that the veteran presented a letter to 
the staff, purportedly written by Lieutenant Colonel J.L.L., 
a physician, of the Navy Reserve, which asserted that the 
veteran had been diagnosed with significant chronic 
respiratory and met the criteria for AIDS, and that he was 
"permanently and totally disabled and has been since January 
15, 1986" (this letter is not of record).  The report 
further notes that Colonel J.L.L. had been contacted, and 
that he denied ever having written such a letter, although he 
had treated the veteran and the letter was written on his 
letterhead.  In summary, the veteran's claimed stressor is 
inconsistently reported, uncorroborated, and contradicted by 
service records, and service medical records, to such a 
degree that the Board finds that, when all of the evidence is 
weighed together, he is not a credible historian.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  

The veteran's only claimed stressor is that he was sexually 
assaulted one night while in basic training.  As stated 
above, the Board has determined that the veteran is not a 
credible historian.  Also as previously stated, there are no 
official reports of an assault, nor do service or service 
medical records contain any notation of an assault.  Based on 
the foregoing, the Board finds that the evidence is 
insufficient to show that the claimed stressor occurred.  As 
there is no verified stressor upon which a diagnosis of 
service-related PTSD may be based, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran was personally assaulted during service, and that the 
claim for PTSD must be denied.  38 C.F.R. § 3.304(f). 

To the extent that medical examiners have concluded that the 
veteran has PTSD due to an assault during service, these 
reports suffer from a number of deficiencies, to include 
being based on an oral history as provided by the veteran, 
without a review of the veteran's claims file or any other 
detailed and reliable medical history.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  However, and in any event, they are all based 
on the veteran's allegation of being sexually assaulted 
during service, and the Board has determined that he is not a 
credible historian, and that the evidence is insufficient to 
show that he was sexually assaulted during service.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr and a dislocated shoulder 
under Jandreau, this claim is based on the contention that 
PTSD is related to service that ended many years ago, in 
1973.  These assertions are not contentions capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).    

In this case, the service medical records, indicating that 
the veteran has a personality disorder, in conjunction with 
the post-service medical record, indicating that the veteran 
is not a credible historian, and that the claimed inservice 
stressor did not occur, outweigh the veteran's contention and 
the lay statement from his mother, to the effect that he has 
PTSD that is related to his service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in June 2003, August 2004, June 2005, 
and July 2006, the veteran was notified of the information 
and evidence needed to substantiate and complete the claim.  

Although the VCAA letters were sent to the veteran after the 
RO's September 1998 decision that is the basis for this 
appeal, the RO's September 1998 decision was decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Id.  Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after one or more of the letters were sent, the 
case was readjudicated and in January 2006, and November 
2007, a Supplemental Statement of the Case was provided to 
the appellant.  In summary, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in November 2007, and in any event, as the claim has 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and records from the Social Security 
Administration.  In this regard, VA has received statements 
from a number of VA facilities, and a private health care 
provider, which essentially indicate that no treatment 
records for the veteran could be located.  See letters from 
VA facilities, in Decatur, Georgia, Los Angeles, California, 
Newington, Connecticut, and Temple, Texas, dated between 2004 
and 2007; July 1999 statement from Dr. L.K.  The veteran has 
been afforded an examination, and an etiological opinion has 
been obtained.  However, as previously noted, there is no 
verified stressor upon which a diagnosis of service-related 
PTSD may be based.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


